Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 7, 8, and 11, drawn to method of monitoring the recurrence of cancer using CD8+ T lymphocytes expressing ILT-2, classified in G01N 33/505, for example.
II. Claims 5, 6, 9, 10, 12, 13, and 15 drawn to method and kit for monitoring the recurrence of cancer or the prognosis of the outcome using HLA-G and CD8+ T lymphocytes expressing ILT-2, classified in G01N 33/574, for example.
III. Claims 16-18, drawn to method of treating cancer in which tumor cells express HLA-G, classified in G01N 2800/54.

2.	The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect; the inventions are mutually exclusive; and the inventions as claimed are not obvious variants of each other in that the method of Group I measures the amount of CD8+ T lymphocytes expressing ILT-2 in a cell sample and determines its proportion within a total population of CD8+ T lymphocytes; the method of Group II measures the amount of HLA-G and CD8+ T lymphocytes expressing ILT-2 in a cell sample; and the method of Group III treats cancer in tumor cells that express HLA-G using anti-HLA-G antibody.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because Groups I-III recite different methods and require different fields of search; namely, employing different search queries in order to search the patent and non-patent literature. As such, the prior art applicable to one invention would not likely be applicable to another invention. The different methods are independent or distinct because they differ in required reagents and laboratory steps, clinical goals and outcomes, and invoke distinct patient populations. 
For example, art reading on measuring HLA-G and/or CD8+ T lymphocytes expressing ILT-2 biomarkers would not likely read on methods of treating cancer patients that have been diagnosed with the disease; and art reading on methods of treating and monitoring the severity of disease and treatment of the disease would not likely read on methods of prognosis or predicting patient survival or outcome, as the former methods involve patients already diagnosed as having disease while the latter involve subjects who have not yet been treated.  Finally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) and112(b). For example, analysis for compliance with the enablement requirement under 35 U.S.C. 112(a) requires an analysis of the state of the prior art, which would differ for each pathological condition as set forth in the claims.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 21, 2022